   Case 3:15-cv-01749-L-AGS Document 233 Filed 07/02/19 PageID.4129 Page 1 of 1


                                  United States District Court
                                    SOUTHERN DISTRICT OF CALIFORNIA


                       NOTICE OF E-FILED DOCUMENT DISCREPANCY

 CASE NUMBER: 15-cv-01749-L-AGS
 TITLE: Persian Gulf v. BP West Coast Products LLC et al
 E-FILED DATE: 7/1/2019                         DOCUMENT NO.:                  231
 DOCUMENT TITLE: Motion to Withdraw
 DOCUMENT FILED BY: Phillips66

 Upon the electronic filing of the above referenced document(s), the following discrepancies are noted:


 Civil Local Rule or Electronic Case Filing Administrative Policies and Procedures Manual provision
 (“ECF”) Discrepancy:

  Civ. L. Rule 83.3.f.3 - failure to fully comply with service requirements.




IT IS HEREBY ORDERED:
      The document is accepted despite the discrepancy noted above. Any further non-compliant
 ☐ documents may be stricken from the record.
      The document is rejected. It is ordered that the Clerk STRIKE the document from the record,
 ☒ and serve a copy of this order on all parties.
Counsel is advised that any further failure to comply with the Local Rules or Electronic Case Filing
Administrative Policies and Procedures Manual may lead to penalties pursuant to Civil Local Rule 83.1
or Criminal Local Rule 57.1.


July 2, 2019                                                        MDS, Law Clerk
                                                                    Chambers of the Honorable
                                                                    M. James Lorenz
